OPINION — AG — A JUSTICE OF THE PEACE, SUCH IS REFERRED, MAY NOT LAWFULLY KEEP HIS OFFICE OR TRANSACT BUSINESS AS JUSTICE OF THE PEACE OUTSIDE THE DISTRICT FROM WHICH HE WAS ELECTED (JURISDICTION AND AUTHORITY). IT NECESSARILY FOLLOWS THAT HE MAY NOT LAWFULLY KEEP HIS OFFICE IN A CITY OR TOWN OF SAID COUNTY WHICH IS NOT LOCATED IN THE JUSTICE OF THE PEACE DISTRICT FROM WHICH HE IS ELECTED, WHETHER OR NOT SAID CITY OR TOWN IS ADJACENT TO HIS DISTRICT OR IN A DISTANT PART OF THE COUNTY. CITE: 39 O.S.H. 1, 39 O.S.H. 6 (FRED HANSEN)